Citation Nr: 0304571	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to an increased rating for residuals of 
shrapnel wounds to the left lower extremity, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for conversion 
reaction (anxiety disorder), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran does not have left knee arthritis.  

2.  The record shows that the veteran sustained multiple 
small penetrating wounds to the left leg from the explosion 
of a shell, that required debridement but did not involve any 
complications such as prolonged treatment for infection, 
sloughing of soft parts, and intermuscular scarring.  The 
veteran's current complaints of cardinal signs and symptoms 
of muscle disability coupled with an examiner's assessment of 
decreased muscle endurance are consistent with moderate 
impairment in functioning.  

3.  The veteran's conversion reaction (anxiety disorder) is 
primarily manifested by anxiety, cognitive fatigue, chronic 
sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2002).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals of shrapnel wounds to 
the left lower extremity have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.56, 4.73, Diagnostic 
Code 5315 (2002).

3.  The schedular criteria for a rating in excess of 30 
percent for conversion reaction (anxiety disorder) have not 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9413 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims and the reasons the claims were 
denied.  The RO provided the veteran with a copy of the 
September 1999 rating decision, May 2000 Statement of the 
Case, and March 2002 Supplemental Statement of the Case.  In 
correspondence dated in August 2001, the RO provided the 
veteran with notice of the VCAA and VA's duties there under.  
The RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what the evidence must show to establish 
entitlement to increased benefits, and what information or 
evidence was still needed from him.  

The RO has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO retrieved VA treatment records.  The RO afforded the 
veteran appropriate examinations in July 1999, August 1999, 
June 2000, and September 2001.  In June 2002, the veteran 
withdrew his request for a travel board hearing at the local 
VA office.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Moreover, VA 
has fully discharged its duty to notify the claimant of the 
evidence necessary to substantiate the claims and of the 
responsibility of VA and the claimant for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with appellate 
review.


Service Connection for Left Knee Joint Disorder-to include 
Arthritis

The veteran contends that he has a left knee joint disorder 
as the result of shrapnel wounds to the left lower extremity 
that he sustained during service.  The Board notes that in a 
March 1956 rating decision, the RO granted service connection 
for residuals of shrapnel wounds to the left lower extremity, 
which included the retained shrapnel in the veteran's left 
knee.  Thus, the Board will evaluate the veteran's claim on 
the basis of whether there currently exists a left knee joint 
disorder that is separate and distinct from the service-
connected disability of the muscles.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Service medical records show that a February 1954 x-ray of 
the left knee revealed several small pieces of shrapnel in 
the region of the left knee, but no opacities in the knee 
joint itself.  No left knee joint disorder was identified at 
the separation examination conducted in February 1954. 

The January 1956 VA examination report shows that the veteran 
complained of fatigue, weakness, and soreness in the left 
knee in the region of the retained piece of shrapnel.  A 
physical examination of the left knee revealed shrapnel under 
a scar.  The examination was otherwise negative.  The 
impression included retained shell fragments of the left 
thigh and adjacent to lateral aspect of proximal tibia.  The 
August 1958 VA examination report shows that the veteran 
complained of left leg weakness.  The December 1960 VA 
examination report shows that the veteran complained that his 
left leg felt lame if he stood or walked for a prolonged 
period.  A physical examination of the left knee was 
essentially negative.  The impression was non-tender scars of 
the left thigh and left leg with metallic foreign bodies in 
the subcutaneous tissue of the left leg.  The May 1967 VA 
examination report shows that the veteran related that in the 
area of the retained shrapnel, he occasionally experienced a 
sharp twinging of pain.  A physical examination revealed 
well-healed non-tender scars and the presence of a metallic 
foreign body.  The diagnosis was shell fragment wound to left 
thigh, residuals.  

The most recent examination reports show that in July 1999, 
the veteran complained of occasional tenderness of the knee 
with prolonged walking.  A physical examination of the thigh 
revealed three small scars where shrapnel had been removed.  
An x-ray of the left knee revealed multiple metallic foreign 
bodies in the soft tissues laterally, but otherwise negative 
examination.  No degenerative or arthritic changes were seen 
in the knee joint.  The examiner provided a diagnosis of 
thigh muscle injury.  

The June 2000 VA examination report shows that the veteran 
continued to complain  that his leg bothered him, 
particularly with prolonged walking and use of stairs.  He 
experienced an aching, burning pain in the left thigh.  He 
also complained of discomfort when his leg was positioned 
against a hard object due to the retained shrapnel.  He 
denied flare-ups of thigh pain.  He indicated that he was 
much more impaired by other medical problems.  A physical 
examination revealed scarring of the thigh and the retained 
piece of shrapnel.  The examiner noted that this area was 
palpable and tender to pressure.  The rest of the knee 
examination was negative.  The assessments were shrapnel 
injury left thigh, retained shrapnel left thigh, pain to 
palpation left thigh, decreased muscle endurance of left 
thigh, lateral groups, affecting hip abduction, hip flexion, 
and no arthritis of the hip or knee.   The examiner opined 
that the shrapnel, tenderness, and endurance were likely 
related to the injury the veteran sustained during service.  
The examiner noted that films obtained of the left knee 
confirmed that the veteran had no arthritis of the joints, 
but did have retained shrapnel fragments.  

The foregoing examination reports show that while the 
veteran's symptomatic complaints are associated with the 
service-connected residuals of shrapnel wounds.   All x-ray 
findings show that the veteran does not have arthritis of the 
left knee joint.

Increased Rating for Residuals of Shrapnel Wounds to the Left 
Lower Extremity

Based on the evidence for review, the Board finds that 
residuals of the veteran's shrapnel wounds to the left lower 
extremity to Muscle Group XV more closely approximate the 
criteria for the currently assigned 10 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5315 or moderate injury to 
Muscle Group XV.  A 10 percent disability evaluation is for 
assignment where there is moderate disability of the muscles 
of the mesial thigh group.  A 20 percent disability 
evaluation is for assignment where there is moderately severe 
disability.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Service medical records show that the veteran sustained 
multiple small penetrating wounds to the left leg from the 
explosion of a Bazooka shell on April 16, 1951.  The records 
appear to show that he was hospitalized for 9 days.  The 
records do not note any complications.  It was noted at the 
time that the wounds were healing well.  This is more 
consistent with a moderate wound rather than a moderately 
severe wound.  The veteran did not sustain the equivalent of 
a through-and-through or deep penetrating wound from a small 
high-velocity missile or large low-velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.   Service medical records do not 
show that the veteran was hospitalized for a prolonged period 
for treatment of the wound.  The objective findings reported 
on the July 1999 and June 2000 examination reports clearly 
continue to show residuals indicative of a moderate 
disability.  Other than objective findings of tenderness on 
palpation of the area associated with the retained shrapnel 
wound of the knee, physical examinations were essentially 
negative.  There were no indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles noted on examination.  Tests of strength and 
endurance did not demonstrate positive evidence of moderately 
severe impairment.  Rather, manual muscle testing was 5/5 in 
strength, according to the June 2000 examination report.  The 
June 2000 examiner noted an assessment of decreased muscle 
endurance of the left thigh, lateral groups, affecting hip 
abduction and hip flexion.  This is a finding of loss of 
power or lowered threshold of fatigue that is consistent with 
moderate disability of the muscles.  

The medical evidence does not show a change in the veteran's 
muscle disability.  Moreover, the veteran's complaints are 
similar to those complaints reported on earlier examination 
reports.  At the June 2000 examination, the veteran also 
denied that there had been a progression in his disability.  
The Board concludes that these findings, with a lack of 
evidence of a moderately severe disability, continue to show 
a moderate disabling wound.  38 C.F.R. § 4.56(d)(2)(iii).  
Accordingly, a higher rating of 20 percent under Diagnostic 
Code 5315 is not warranted.  The Board notes that in making 
its determination, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, which address additional factors such as painful 
motion, functional loss due to pain, weakness, etc., were 
considered and accounted for in the assigned rating.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a rating in excess of 
10 percent under any of them.  A higher rating under 38 
C.F.R. 4.71a, Diagnostic Codes 5250-5263 is not warranted.  
With the Board's continued assignment of a 10 percent rating, 
the veteran is already receiving the highest evaluation that 
would be available under Diagnostic Code 5251.  The medical 
evidence of record does not show ankylosis of the hip, flail 
hip joint, malunion or fracture of the femur, ankylosis of 
the knee, recurrent subluxation or lateral instability of the 
knee, dislocated or removal of the knee cartilage, malunion 
or nonunion of the tibia and fibula, or genu recurvatum.  38 
C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255, 5256, 
5257, 5258, 5259, 5262, 5263.  Also, the medical evidence 
does not support that the range of motion in the veteran's 
hip and knee coupled with additional functional loss due to 
weakness, fatigue, and pain is akin to a person with 
ankylosis of the hip or knee. 

In regard to the other diagnostic codes, the July 1999 VA 
examination report noted that there was no limitation to 
motion on straight leg raising in the thigh.  The June 2000 
VA examination report noted that the range of motion of the 
hip was symmetrical in flexion and extension.  The veteran 
was able to bring his knee to his abdomen, obtaining 
approximately 110 degrees.  Range of motion of the hip in 
extension was tested in the prone position and was 
symmetrical, approximately 10 degrees.  Internal rotation was 
symmetrical approximately 50 degrees.  External rotation was 
full at approximately 50 degrees.  Knee extension was full at 
180 degrees symmetrically.   Knee flexion was full at 110 
degrees symmetrically.  The veteran was able to perform 
orthopedic maneuvers of heel walking and toe walking.  He was 
also able to squat and return to a stand.   Thus, the range 
of motion shown in the hip and knee does not warrant a higher 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5253, 5260, 5261.  A higher rating under 38 C.F.R. 4.124a, 
Diagnostic Codes 8510-8730 is also not warranted.  There is 
no medical evidence of nerve damage or sensory deficit.   As 
indicated, there are no x-ray findings of arthritis so a 
separate rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5010 is not warranted.  As the preponderance of the 
evidence is against the veteran's claim, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002).   


Increased Rating for Conversion Reaction (Anxiety Disorder)

The veteran's service-connected conversion reaction (with 
neurogenic hypertension and psychogenic gastrointestinal 
reaction, now diagnosed as anxiety disorder) is presently 
assigned a 30 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9413.  

According to the August 1999 VA examination report, the 
veteran denied any inpatient treatment for a mental/emotional 
disorder.  He related that he attended outpatient treatment 
at a VA facility.  At the examination, the veteran complained 
of chronic anxiety, restlessness, sleep problems, fatigue, 
dizziness due to certain smells, sweating, jittering, and 
increased blood pressure.  He also complained of difficulty 
remembering things which he attributed to his age, and the 
examiner noted that the veteran reported that he forgot what 
he did a year ago.  The veteran displayed orientation to 
time, place, and person, but exhibited short-term memory 
problems.  The current 30 percent evaluation contemplates 
such complaints of anxiety with associating manifestations, 
chronic sleep impairment, and mild memory loss.  

It was noted that the veteran indicated that he did not feel 
as if he had any impairment in thought process.  The examiner 
noted that the veteran did not endorse psychomotor 
retardation or acceleration and related that the veteran was 
able to communicate very well.  He noted that the veteran 
spoke very fast, but his speech was relevant and logical.  
Thus, the veteran is not shown to exhibit occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, impaired judgment, and 
impaired abstract thinking.  The veteran denied that he had 
delusions, hallucinations, suicidal and homicidal thoughts, 
ideations, plans, or intents, obsessive and ritualistic 
behavior, or panic attacks and he reported no impulse control 
problems, which are all behaviors reflective of a more severe 
disability and contemplated in higher ratings.  

The examiner found that the veteran was able to maintain his 
personal hygiene and other basic activities of daily living.  
He observed that the veteran was dressed neatly and 
appropriately.  The examiner did not note that he detected 
any significant disturbances in motivation and mood.  He 
related that the veteran did not report any particular 
depression.  The veteran did report that he enjoyed pastimes 
and especially enjoyed fishing.  He indicated that he had 
particular fears, like fears of people he did not know and of 
strange animals.  He also did not like to be outside of his 
house in the dark.  He denied agoraphobia and reported that 
he usually went places with his wife or with a friend.  He 
has been married for 40 years.  It does not appear from the 
evidence that the veteran has any significant difficulty in 
establishing and maintaining effective social relationships.  
The August 1999 VA examiner diagnosed generalized anxiety 
disorder.   

The June 2000 VA examination report shows that the veteran's 
complaints were similar.  The examiner, however, noted that a 
Rorschach Ink Blot Test revealed that the veteran operated 
below the level of his intellectual capacity because of 
diffuse anxiety, which interfered with his cognition.  The 
testing also revealed cognitive fatigue as well as confusion 
that suggested interference from anxiety.  The overall 
impression was generalized anxiety disorder, which showed up 
in cognitive fatigue.  The diagnosis was generalized anxiety 
disorder.  The examiner summarized that the psychological 
examination showed an aging veteran whose cognitive 
functioning was impaired by a diffuse anxiety disorder, which 
appeared to have stabilized at a level sufficient for him to 
manage his own affairs.  The examiner reported that the 
veteran related that he managed 90 percent of the finances 
due to his wife's condition.  The foregoing findings tend to 
show that the veteran's cognitive fatigue produced by anxiety 
is more reflective of an impairment that manifests occasional 
decreases in efficiency and intermittent periods of inability 
to perform certain tasks, which is contemplated in the 
current 30 percent evaluation.  
 
According to VA treatment records dated during the appeal 
period, from January 1999 to January 2002, the veteran's mood 
was generally good.  The veteran consistently denied any 
auditory or visual hallucinations as well as suicidal or 
homicidal ideations.  He reported that he had a supportive 
family.   

The September 2001 VA examination report shows that the 
veteran reported that at the present time, he had little 
difficulty with his stomach.  The examiner noted that he had 
previously examined the veteran in July 1999.  The July 1999 
VA examination report shows that he rendered a diagnostic 
impression of neurotic stomach disorder, in remission for 
several years.  The current examination elicited no change as 
he diagnosed the veteran with psychogenic genitourinary 
symptoms.  Both examination reports show that there has been 
either no significant change or slight improvement in the 
veteran's anxiety induced stomach disorder.  Therefore, a 
higher evaluation is not warranted.

The August 1999 and June 2000 examiners assigned Global 
Assessment of Functioning (GAF) scores of 61.  The GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A GAF score of 
61 to 70 indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  The GAF scores assigned are very reflective 
of findings reported on the examination reports and further 
supported by VA treatment records.  Accordingly, the Board 
finds that the veteran's overall disability picture more 
closely approximates the criteria for the currently assigned 
30 percent rating under Diagnostic Code 9413.  38 C.F.R. § 
4.130, Diagnostic Code 9413.  As the preponderance of the 
evidence is against the veteran's claim, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002).   


Extraschedular Rating

Finally, the Board notes that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  The Board finds that the evidence 
does not show that the veteran's residuals of shrapnel wounds 
to the left lower extremity and conversion reaction (anxiety 
disorder) have markedly interfered with his employability 
beyond that interference contemplated by the assigned 
evaluations.  There is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  








ORDER

Entitlement to service connection for a left knee disorder is 
denied.   

A higher rating in excess of 10 percent for service-connected 
residuals of shrapnel wounds to the left lower extremity is 
denied.  

A higher rating in excess of 30 percent for conversion 
reaction (anxiety disorder) is denied.   



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

